United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-3894
                     ___________________________

                            Charles Edward Black

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

       James Linker, Lieutenant, Pope County Detention Center, et al.

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                           Submitted: July 27, 2017
                            Filed: August 1, 2017
                                [Unpublished]
                                ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Former Arkansas inmate Charles Black appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action, in which he alleged that
defendants were deliberately indifferent to his serious medical needs. Upon careful
de novo review, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (standard
of review), we conclude that summary judgment was proper because Black failed to
show that the alleged delays had a detrimental effect on his health, see Jackson v.
Riebold, 815 F.3d 1114, 1119-20 (8th Cir. 2016); that defendants were deliberately
indifferent, see Fourte v. Faulkner Cty., Ark., 746 F.3d 384, 387 (8th Cir. 2014); or
that he was denied pain medication.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-